Case 18-34214-bjh11 Doc 16 Filed 01/03/19 Entered 01/03/19 15:12:47 Page 1 of 3

ERIC A. LIEPINS

ERIC A. LIEPINS, P.C.
12770 Coit Road

Suite 1100

Dallas, TeXas 75251

(972) 991-5591

(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBT()R

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE; §
§
NGBLE REY BREWING CG., LLC, § CASE NO. 18-34214-BJH
§
§
DEBTOR § Chapter 1 1)

CERTIFICATE OF SERVICE

l hereby certify that a true and correct copy cf the Notice Of Commencement of Case and
the Proof of Claim form Was sent to all creditors of the estate on the 21St day cf Decernber, 2018.

Respectfully submitted,

ERIC A. LIEPINS

ERIC A. LIEPINS, P.C.
12770 Coit Road, Suite 1100
Dallas, Texas 75251

(972) 991-5591

(972) 991-5788 - fax

BY: /s/ Eric Liepins
ERIC A. LIEPINS, SBN 12338110

 

Case 18-34214-bjh11 Doc 16 Filed 01/03/19 Entered 01/03/19 15:12:47 Page 2 of 3

Noble Rey Brewing Co., LLC
2636 F arrington
Dallas, Tx 75207

Dallas, TX 75242-1081
Internal Revenue Service
PO BOX 7346
Philadelphia, PA 19101

Ascentium Capital
23970 Highway 59 North
Kingwood, TX 77339

Chris & Kindra Rigoulot
3663 Weebrurn Drive
Dallas, TX 75229

DFM
c/0 Spectrum Properties
1414 Elm Street
Dallas, TX 75202

Gamer Packaging
330 2nd Avenue South, #895
Minneapolis, MN 55401

Johnson Bros
10731 lnterstate Highway 35 North
San Antonio, TX

Keg Logistics
9360 Station Street #325
Lone Tree, CO 80124

Lynn Pinker COX & Hurst
2100 Ross Ave., Ste. 2700
Dallas, TX 75201

McCarthy, Rose Mills
3001 Dallas Parkway 750
Friscc), TX 75034

U.S. Trustee
1100 Commerce Strcet
Room 976

1302-1350 Motor Circle LP
P.O. BOX 50076
Midland, TX 79710

Can Sc)urce
2120 Miller Drive, Suite G.
Longmont, CO 80501

Christ Rigoulot
3663 Weeburn Dr.
Dallas, TX 75229

Domino Amj et, lnc.
3809 Collection Center Dr.
Chicago, IL 60693

Grandstand
P.O. Box 3497
Wichita, KS 67201

JP Morgan Chase
270 PArk Avenue
New York, NY 10017

Ken & Leslie Rigoulot
1201 Mockingbird
Grapevine, TX 76051

Masterplan
900 Jackson Street, Suite 640
Da11as, TX 75202

Omega Yeast
4739 W. Montrose Ave
Chicago, IL 60641

Dallas, TX 75242-1011
Internal Revenue Services

1100 Commerce Street
MC 5024DAL

2Pinnacle Capital Partner
PO Box 2049
Gig Harbor, WA 98335

Capital One - Spark
1680 Capitol One Drive
Mc Lean, VA 22102-3491

Crosby Hops
8648 Crosby Road NE
Woodburn, OR 97071

Drumm Lavv
14656 W. 56th Drive
Arvada, CO 80002

Hopstiener
655 Madison Avenue
New York, NY 10065-8045

JP Morgan Chase- Chase Ink
270 Park Avenue
New Y<)rk, NY 10017

Ken and Leslie Rigoulot
1201 Mockingbird Dr.
Grapevine, TX 76051

May Group
5012 1200 Forurn Way South
Fort Worth, TX 76140

Overhead Door Company Dallas
2617 Anjon
Dallas, TX 75220

Case 18-34214-bjh11 Doc 16 Filed 01/03/19 Entered 01/03/19 15:12:47 Page 3 of 3

Paktech
1680 lrving Rd.
Eugene, OR 97402

Willarnitte Valley
PO Box 276
Saint Paul, OR 97137

Pawnee Leasing Corporation
3801 Automation Way, Suite 207
F0rt Collins, CO 80525

Platinurn
348 RXR Plaza
Uniondale, NY 11556

